UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of March 2015 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Page 1 of 34 Table of Contents Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders’ Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Page 2 of 34 Table of Contents On March 24, 2015, EXFO Inc., a Canadian corporation, reported its results of operations for the second fiscal quarter ended February 28, 2015. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2015 fiscal year. This press release and information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2015 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 3 of 34 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title: President and Chief Executive Officer Date: March 27, 2015 Page 4 of 34 Table of Contents EXFO Reports Second-Quarter Results for Fiscal 2015 ■ Sales reach US$51.0 million, stable year-over-year ■ Bookings attain US$54.7 million, book-to-bill ratio of 1.07 ■ Gross margin amounts to 61.7% of sales, up year-over-year ■ Adjusted EBITDA totals US$1.2 million, up year-over-year QUEBEC CITY, CANADA, March 24, 2015 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the second quarter ended February 28, 2015. Sales reached US$51.0 million in the second quarter of fiscal 2015 compared to US$51.2 million in the second quarter of 2014 and US$56.7million in the first quarter of 2015. Bookings attained US$54.7 million in the second quarter of fiscal 2015 compared to US$58.7 million in the same period last year and US$54.2million in the first quarter of 2015. The company’s book-to-bill ratio was 1.07 in the second quarter of 2015. Gross margin before depreciation and amortization* amounted to 61.7% of sales in the second quarter of fiscal 2015 compared to 60.8% in the second quarter of2014 and 62.6% in the first quarter of 2015. IFRS net earnings in the second quarter of fiscal 2015 totaled US$0.9 million, or US$0.02 per diluted share, compared to a net loss of US$1.3million, or US$0.02 per share, in the same period last year and net earnings of US$1.5million, or US$0.02 per diluted share, in the first quarter of 2015. IFRS net earnings in the second quarter of 2015 included US$1.0 million in after-tax amortization of intangible assets, US$0.4million in stock-based compensation costs and a foreign exchange gain of US$3.0 million. Adjusted EBITDA** totaled US$1.2 million, or 2.3% of sales, in the second quarter of fiscal 2015 compared to-US$1.0million, or -2.0% of sales, in the second quarter of 2014 and US$3.2 million, or 5.6% of sales, in the first quarter of 2015. “EXFO progressed along its strategic course towards becoming a trusted, end-to-end solutions supplier with a significant bookings increase in this segment during the first half of fiscal 2015,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “At Mobile World Congress, we showcased several new, high-impact solutions, including our new analytics platform that offers unmatched end-to-end visibility of wireless network performance and service delivery; our subscriber experience analytics solution providing real-time visibility and prioritization of service-impacting issues; and our new test process automation and compliance assurance solution. Judging by the positive response we received for all our new products and solutions, we are in a good position to accelerate revenue in the second half of fiscal 2015.” “I am pleased we completed the first half of 2015 with adjusted EBITDA improving from US$1.3 million to US$4.4million and gross margin increasing by 60 basis points to 62.1%, despite stable revenue year-over-year,” Mr.Lamonde added. “Given our strong funnel of large deals, recently introduced solutions and ongoing cost-reduction initiatives, I am confident we will deliver marked growth in adjusted EBITDA in fiscal 2015 and beyond.” Page 5 of 34 Table of Contents Selected Financial Information (In thousands of US dollars) Q2 2015 Q1 2015 Q2 2014 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings (loss) $ $ $ ) Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Net income tax effect of the above items $ ) $ ) $ ) Foreign exchange gain $ $ $ Adjusted EBITDA** $ $ $ ) Operating Expenses Selling and administrative expenses totaled US$20.2 million, or 39.6% of sales in the second quarter of fiscal 2015 compared to US$21.5million, or 42.1% of sales, in the same period last year and US$21.0 million, or 37.1% ofsales, in the first quarter of 2015. In the first half of 2015, SG&A expenses totaled US$41.2 million, or 38.2% of sales. Gross research and development expenses amounted to US$12.2 million, or 23.9% of sales, in the second quarter offiscal 2015 compared to US$13.0 million, or 25.5% of sales, in the second quarter of 2014 and US$13.3 million, or23.5% of sales, in the first quarter of 2015. In the first half of 2015, gross R&D expenses totaled US$25.5 million, or 23.7% of sales. Net R&D expenses totaled US$10.5 million, or 20.6% of sales, in the second quarter of fiscal 2015 compared toUS$11.0 million, or 21.4% of sales, in the same period last year and US$11.7 million, or 20.6% of sales, in the first quarter of 2015. In the first half of 2015, net R&D expenses totaled US$22.2 million, or 20.6% of sales. Second-Quarter Highlights ● Sales. EXFO’s revenues were stable year-over-year in the second quarter of 2015 and in the first half of 2015 due to a negative US currency impact and market weakness in Europe, Middle East and Africa (EMEA). Sales increased year-over-year in the Americas, but decreased in EMEA. Geographical split was 53% from the Americas, 25% from EMEA and 22% from Asia-Pacific in the second quarter. EXFO’s top customer accounted for 5.6% of sales, while the top three represented 15.2% in the second quarter. ● Profitability. EXFO generated adjusted EBITDA of US$1.2 million, or 2.3% of sales, in the second quarter of 2015. The company also delivered US$5.7 million in cash flows from operating activities. Following the completion of a C$30.0 million (US$24.0 million) substantial issuer bid, EXFO had a cash position of US$32.9 million and no debt at the end of the quarter. ● Innovation.EXFO launched Xtract, an open analytics platform that provides mobile operators with end-to-end network and service visibility to accelerate and prioritize network optimization, and a quality of experience benchmarking platform that works in tandem with EXFO Mobile Agent, a software application converting smartphones into real-time probes. These solutions leverage technologies from the recent BysteSphere and Aito Technologies acquisitions. The company also introduced common public radio interface (CPRI) software testing options for the FTB-700G and FTB-780 NetBlazer series to simplify fiber-to-the-antenna (FTTA) and distributed antenna system (DAS) deployments; and released iCERT, an added functionality on EXFO’s OTDR (optical time domain reflectometry) software, which automatically certifies cable installations in data centers and enterprises. Altogether, the company introduced seven new solutions or major enhancements in the first half of the fiscal year. Page 6 of 34 Table of Contents Business Outlook EXFO forecasts sales between US$56.0 million and US$61.0 million for the third quarter of fiscal 2015, while IFRS net results are expected to range between a net loss of US$0.01 per share and net earnings of US$0.03 per share. IFRS net loss/earnings include US$0.01 per share in after-tax amortization of intangible assets and stock-based compensation costs. This guidance was established by management based on existing backlog as of the date of this press release, seasonality, expected bookings for the remaining of the quarter, as well as exchange rates as of the day of this press release. Conference Call and Webcast EXFO will host a conference call today at 5 p.m. (Eastern time) to review its financial results for the second quarter of fiscal 2015. To listen to the conference call and participate in the question period via telephone, dial 1-416-641-6700.Germain Lamonde, Chairman, President and CEO, and Pierre Plamondon, CPA, CA, Vice-President of Finance and Chief Financial Officer, will participate in the call. An audio replay of the conference call will be available one hour after the event until 11:59 p.m. on March 31, 2015. The replay number is 1-402-977-9141 and the reservation number is21762798. The audio Webcast and replay of the conference call will also be available on EXFO’s Website atwww.EXFO.com, under the Investors section. About EXFO Listed on the NASDAQ and TSX stock exchanges, EXFO is a leading provider of next-generation test, service assurance and end-to-end quality of experience solutions for mobile and fixed network operators and equipment manufacturers in the global telecommunications industry. EXFO’s intelligent solutions with contextually relevant analytics improve end-user quality of experience, enhance network performance and drive operational efficiencies throughout the network and service delivery lifecycle. Key technologies supported include 3G, 4G/LTE, VoLTE, IMS, video, Ethernet/IP, SNMP, OTN, FTTx, xDSL and various optical technologies accounting for more than 38% of the global portable fiber-optic test market. EXFO has a staff of approximately 1600 people in 25 countries, supporting more than 2000 customers worldwide. For more information, visit www.EXFO.com and follow us on the EXFO Blog, Twitter, LinkedIn, Facebook, Google+ andYouTube. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, expect, believe, plan, anticipate, intend, could, estimate, continue, orsimilar expressions or the negative of such expressions are intended to identify forward-looking statements. Inaddition, any statement that refers to expectations, projections or other characterizations of future events andcircumstances are considered forward-looking statements. They are not guarantees of future performance andinvolve risks and uncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including, but not limited to, macroeconomic uncertainty as well as capital spending andnetwork deployment levels in the telecommunications industry (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); future economic, competitive, financial and market conditions; consolidation in the global telecommunications test and service assurance industry and increased competition among vendors; capacity to adapt our future product offering to future technological changes; limited visibility with regards totiming and nature of customer orders; longer sales cycles for complex systems involving customers’ acceptances delaying revenue recognition; fluctuating exchange rates; concentration of sales; timely release and market acceptance of our new products and other upcoming products; our ability to successfully expand international operations; our ability to successfully integrate businesses that we acquire; and the retention ofkeytechnical and management personnel. Assumptions relating to the foregoing involve judgments and risks, allof which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance and operations are detailed in our Annual Report, on Form 20-F, and our other filings with the U.S. Securities and Exchange Commission and the Canadian securities commissions. We believe that the expectations reflected in the forward-looking statements are reasonable based on information currently available to us, but we cannot assure that the expectations will prove to have been correct. Accordingly, you should not place undue reliance on these forward-looking statements. These statements speak only as of the date of this document. Unless required by law or applicable regulations, we undertake no obligation to revise or update anyofthem to reflect events or circumstances that occur after the date of this document. Page 7 of 34 Table of Contents NON-IFRS MEASURES EXFO provides non-IFRS measures (gross margin before depreciation and amortization* and adjusted EBITDA**) as supplemental information regarding its operational performance. The company uses these measures for the purpose of evaluating historical and prospective financial performance, as well as its performance relative to competitors. Thesemeasures also help the company to plan and forecast for future periods as well as to make operational and strategic decisions. EXFO believes that providing this information, in addition to IFRS measures, allows investors to see the company’s results through the eyes of management, and to better understand its historical and future financial performance. The presentation of this additional information is not prepared in accordance with IFRS. Therefore, the information may not necessarily be comparable to that of other companies and should be considered as a supplement to,notasubstitute for, the corresponding measures calculated in accordance with IFRS. * Gross margin before depreciation and amortization represents sales less cost of sales, excluding depreciation and amortization. ** Adjusted EBITDA represents net earnings (loss) before interest, income taxes, depreciation and amortization, stock-based compensation costs and foreign exchange gain. The following table summarizes the reconciliation of adjusted EBITDA to IFRS net earnings (loss), in thousands ofUSdollars: Adjusted EBITDA (unaudited) Q2 2015 Q1 2015 Q2 2014 IFRS net earnings (loss) for the period $ $ $ ) Add (deduct): Depreciation of property, plant and equipment Amortization of intangible assets Interest income ) ) ) Income taxes ) Stock-based compensation costs Foreign exchange gain ) ) ) Adjusted EBITDA for the period $ $ $ ) Adjusted EBITDA in percentage of sales % % )% For more information Vance Oliver Director, Investor Relations (418) 683-0913, Ext. 23733 vance.oliver@exfo.com Page 8 of 34 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Balance Sheets (in thousands of US dollars) As at February 28, As at August 31, Assets Current assets Cash $ $ Short-term investments Accounts receivable Trade Other Income taxes and tax credits recoverable Inventories Prepaid expenses Tax credits recoverable Property, plant and equipment Intangible assets Goodwill Deferred income tax assets Other assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Provisions Income taxes payable Deferred revenue Deferred revenue Deferred income tax liabilities Other liabilities Shareholders’ equity Share capital (note 4) Contributed surplus Retained earnings Accumulated other comprehensive loss ) ) $ $ Page 9 of 34 Table of Contents EXFOInc. Condensed Unaudited Interim Consolidated Statements of Earnings (in thousands of US dollars, except share and per share data) Three months ended February 28, Six months ended February 28, Three months ended February 28, Six months ended February 28, Sales $ Cost of sales(1) (note 5) Selling and administrative (note 5) Net research and development(note 5) Depreciation of property, plant and equipment (note 5) Amortization of intangible assets (note 5) Interest income ) Foreign exchange gain ) Earnings (loss) before income taxes ) ) Income taxes (note 6) ) Net earnings (loss) for the period $ $ $ ) $ ) Basic and diluted net earnings (loss) pershare $ $ $ ) $ ) Basic weighted average number of shares outstanding (000’s) Diluted weighted average number of shares outstanding (000’s) (note 7) (1)The cost of sales is exclusive of depreciation and amortization, shown separately. Page 10 of 34 Table of Contents EXFOInc. Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss (in thousands of US dollars) Three months ended February 28, Six months ended February 28, Three months ended February 28, Six months ended February 28, Net earnings (loss) for the period $ $ $ ) $ ) Other comprehensive income (loss), net of income taxes Items that will not be reclassified subsequently to net earnings Foreign currency translation adjustment ) Items that may be reclassified subsequently to net earnings Unrealized losses on forward exchange contracts ) Reclassification of realized losses on forward exchange contracts innetearnings (loss) Deferred income tax effect of losses on forward exchange contracts Other comprehensive loss ) Comprehensive loss for the period $ ) $ ) $ ) $ ) Page 11 of 34 Table of Contents EXFOInc. Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders' Equity (in thousands of US dollars) Six months ended February 28, 2014 Share capital Contributed surplus Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Balance as at September 1, 2013 $ ) $ Exercise of stock options (note 4) – – – Redemption of share capital (note 4) ) ) – – ) Reclassification of stock-based compensationcosts(note4) ) – – – Stock-based compensation costs – – – Net loss for the period – – ) – ) Other comprehensive loss Foreign currency translation adjustment – – – ) ) Changes in unrealized losses on forward exchange contracts, net of deferred income taxes of $312 – – – ) ) Total comprehensive loss for the period ) Balance as at February 28, 2014 $ ) $ Six months ended February 28, 2015 Share capital Contributed surplus Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Balance as at September 1, 2014 $ ) $ Redemption of share capital (note 4) ) – – ) Reclassification of stock-based compensationcosts(note4) ) – – – Stock-based compensation costs – – – Net earnings for the period – – – Other comprehensive loss Foreign currency translation adjustment – – – ) ) Changes in unrealized losses on forward exchange contracts, net of deferred income taxes of $995 – – – ) ) Total comprehensive loss for theperiod ) Balance as at February 28, 2015 $ ) $ Page 12 of 34 Table of Contents EXFOInc. Condensed Unaudited Interim Consolidated Statements of Cash Flows (in thousands of US dollars) Three months ended February 28, Six months ended February 28, Three months ended February 28, Six months ended February 28, Cash flows from operating activities Net earnings (loss) for the period $ $ $ ) $ ) Add (deduct) items not affecting cash Stock-based compensation costs Depreciation and amortization Deferred revenue ) Deferred income taxes ) ) ) Changes in foreign exchange gain/loss ) Changes in non-cash operating items Accounts receivable ) Income taxes and tax credits ) Inventories ) Prepaid expenses ) Other assets (2
